Foote, C.
This cause has been here before (79 Cal. 575), where the facts pertaining to it are fully stated.
It was contended on that appeal that Hefner, the defendant, was entitled to certain wheat, which had been grown upon Farnum’s land by a tenant named Butler, by virtue of an execution sale of the interest of Butler to Hefner in the leasehold. And in support of this view the judgment roll in the action of Hefner against Butler was offered in evidence by Hefner, and refused by the court. The court here held that this should have been admitted because the transfer of the leasehold interest of Butler by the execution sale was an involuntary assignment of the lease which was not specified in the lease as a forfeiture thereof, the opinion on the point reading thus: —
“ The covenant in the lease is the ordinary kind which applies, it seems to us, to a voluntary, and not an involuntary, .assignment of the lease. It is firmly established by authority that under such a covenant an involuntary assignment by sale under execution — bankruptcy and the like — is not a violation of the covenant, and does not work a forfeiture.” (79 Cal. 580; 12 Am. St. Rep. 174, and authorities cited.)
The effect of the decision then was to reverse the judgment which Farnum had obtained against Hefner for damages for conversion of the wheat raised on the leased premises by Butler, and claimed by Faruum, as also the order denying Hefner a new trial.
It is now contended by Farnum, the appellant, that the lease was forfeited by a written assignment to one Gibbs, by Butler, before the judgment of Hefner against Butler was obtained. And this seems to be the only *544point made as against the decision of the court below on the last trial.
The court found, among other things, “that at the date of the levy of the said execution, the interest or estate vested in said D. L. Butler by virtue of the execution and delivery of said lease was still vested and remained in him.”
The facts pertaining to that matter as they appear in the record are, that the assignment of the lease, although written out and acknowledged, was never delivered to the proposed assignee, Gibbs, who had been the foreman of Butler in raising the wheat, and was upon the premises for Butler; the reason for the non-delivery thereof being that the permission of Farnum, which was sought to be indorsed on the assignment, was refused when the document was sent to him for that purpose, and he thereafter retained possession of it, and it never reached the hands of Gibbs, or any one for him. There was therefore no breach of the condition against assigning the lease growing out of that transaction.
We therefore conclude that there is no prejudicial error appearing in the record, and advise that the judgment and order be affirmed.
Belcher, C., and Fitzgerald, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.